Citation Nr: 1019744	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.	 Entitlement to service connection for asthma, to include 
as secondary to exposure to fumes.

2.	Entitlement to service connection for sarcoidosis, to 
include as secondary to exposure to fumes.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard 
from September 1996 to December 2001.  The Veteran's active 
duty is unverified.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2009 Order, the Court 
endorsed a December 2009 Joint Motion for Remand, which 
vacated the March 2009 Board decision and remanded the matter 
for compliance with the instructions in the Joint Motion.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision, which, in 
part, denied the claims of service connection for asthma and 
sarcoidosis.  

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A 
transcript of the proceedings has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the Board must remand the claims for further 
development and consideration. Although the Board sincerely 
regrets this additional delay, it is necessary to ensure 
there is a complete record upon which to decide these claims 
so the Veteran is afforded every possible consideration.

The VA has a duty to afford a claimant a medical examination 
or obtain a medical opinion when such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Id.  To establish elements one 
and three, competent evidence must indicate the existence of 
a disability or recurrent symptoms of a disability and show 
that the disability or recurrent symptoms of a disability 
"may be associated" with service.  Id.

Private medical records evince treatment for respiratory 
problems starting from November 2000 onward.  A March 2001 X-
ray report shows interstitial markings consistent with 
sacroidosis.  At that time, his private treating physician 
diagnosed the Veteran with asthma and sarcoidosis and treated 
with medication.  These records also show recurrent 
complaints for chest pain, shortness of breath, wheezing, and 
coughing.  During this timeframe, the Veteran was treated for 
various bouts of bronchitis, sinusitis, and upper respiratory 
infections, in addition to being treated for asthma and 
sarcoidosis.  Despite extensive treatment for respiratory 
problems, these records are silent as to any opinion or 
reference that his asthma or sarcoidosis was related to his 
National Guard service.  

The Veteran contends that he was exposed to diesel fumes 
mixed with rocket exhaust which caused damage to his lungs 
and caused many respiratory problems.  The Veteran is 
competent to give evidence about what he experienced in-
service, e.g. that he was exposed to fume in service and 
experienced respiratory problems.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran 
is competent to report what comes to him through his senses, 
he is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board accepts the Veteran's recollection of in-
service exposure to fume as well as his observations 
regarding the respiratory symptoms he experienced.  The 
Veteran has indicated, however, that he never sought 
treatment for respiratory problems during his National Guard 
service. 

The record is inadequate to decide the case.  The Veteran's 
competent lay statements indicate that his current symptoms 
may be associated with service.  This evidence is sufficient 
to trigger the requirement of a VA examination.  See 
McLendon, 20 Vet. App. at 84.  The Board finds that a VA 
examination and opinion would be helpful to determine the 
Veteran's current diagnoses and whether they are at least as 
likely as not related to the complaints of a disease, injury 
or event in service.    

Furthermore, verification of the Veteran's service is 
necessary.  There is no evidence in the claims file that 
confirms the dates for the Veteran's training - active duty 
for training or inactive duty for training while in the 
National Guard.  A PIES request dated in October 2004 
requested verification of the Veteran's periods of service.  
No records were founds and the RO was asked to make a 
different type of request to verify service.  Such a request 
was not done.  On remand, the RO should verify the dates when 
the Veteran had active duty, active duty for training 
(ACDUTRA), and inactive duty training (INACDUTRA).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term inactive duty training (INACDUTRA) is 
defined, in part, as duty, other than full-time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law. 38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is generally not legally merited when a disability 
incurred on INACDUTRA results from a disease process.  See 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  This 
distinction is important in the present case as both 
disabilities at issue are disease processes. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's personnel records, 
including complete verification of the 
dates of the Veteran's military 
service, as well as the type of service 
during each period of enlistment (i.e. 
whether it was active duty, active duty 
for training or inactive duty for 
training) from all appropriate 
agencies.  If the records and/or an 
appropriate response are not obtained, 
the claims file must clearly reflect 
all efforts to obtain the records.  

2.	Then, schedule the Veteran for a VA 
examination to determine (1) the 
diagnosis of any respiratory 
condition(s) which may be present, and 
(2) whether any such respiratory 
condition(s) is as likely as not 
etiologically related to a disease, 
injury or event in service (i.e. 
ACDUTRA) to include the claimed 
exposure to diesel fumes with rocket 
exhaust.  The entire claims folder (to 
include the Veteran's dates of service) 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

3.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

